DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 30 JUNE 2020.  The claim set for consideration is the set consisting of seven (7) pages and the claims have status identifiers.  The claims for consideration are Claims 1-16 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification considered and review is the specification filed on 30 JUNE 202 consisting 56 pages. 
The disclosure is objected to because of the following informalities:  
In the specification, page labeled 53, in the third full paragraph ending in ‘a first pressure Ps’, there is a period (.) missing at the end of the paragraph. 
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  In the preamble of Claim 8, it read ‘The method of any of claim 1’.  It is believed by the Examiner that the word ‘any of’ .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensed flow characteristic" .  There is insufficient antecedent basis for this limitation in the claim.  A step of sensing a flow characteristic is not yet claimed in the method. 
Dependent claims follow the same reasoning. 
Regarding claims 1 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9  and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 9, in the paragraph starting with ‘a microfluidic connection’, in the last line it reads ‘into at least one inlet of the routing module.’  An inlet is not yet positively claimed in the routing module. 
Claim 12 recites the limitation "the at least one inlet of the routing module" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOURAS, WO 2012/142664 A1, submitted on the Information Disclosure Statement on 30 JUNE 2020, Foreign Patent Documents, Cite No. 1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference FOURAS discloses a method for detecting, sorting, purifying or characterizing objects of interest in a liquid sample, abstract, method of determining biomechanical properties of a cell in a fluid flow, the method comprising: preparing, in a the prepared liquid sample in microfluidic flow from the at least one outlet of the preparation module into at least one inlet of a routing module of the microfluidic router system, Figure 1a, outlets 106/108 and cross intersection, the forwarding comprising coupling a microfluidic flow between the at least one outlet of the preparation module and the at least one inlet of the routing module such as to passively buffer against or actively compensate for variations in a flow rate of the prepared liquid sample in microfluidic flow at the at least one outlet of the preparation module, page 29-30, and diverting, in the routing module of the microfluidic router system, the objects of interest from the microfluidic flow of the prepared liquid sample, wherein the forwarding of the liquid sample comprises sensing a flow characteristic of the liquid sample in microfluidic flow in the preparation module, Figure 8a, page 29, particle image velocimetry, in the routing module in a flow connection in between the preparation module and the routing module, and 60controlling at least one flow control element taking the sensed flow characteristic into account to compensate for a variation in the flow rate of the prepared liquid sample in microfluidic flow, Figure 8a, controller, page 29, wherein the controlling comprises a closed loop flow control to compensate for a deviation of the sensed flow characteristic from a predetermined target value of the flow characteristic, Figure 8a, page 29-30.
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, wherein sensing the flow characteristic comprises measuring, in the routing module, the flow rate of the Claim 3: wherein the method of claim 2, comprising injecting the liquid sample or a further liquid into the preparation module at a first pressure and wherein the controlling comprises adjusting the first pressure by taking the deviation of the flow rate from the predetermined target value into account, page 29-30, controller controls pumps to change flow rate to a certain flow rate configuration.; Claim 4: wherein the method of claim 1, wherein the controlling comprises activating the at least one flow control element in response to the sensed flow characteristics to activate a fluid source in a stage or module of the microfluidic router system, page 29-30, controller signals pumps to change to a certain flow-rate configuration.; Claim 5: wherein the method of claim 1, in which the diverting of the objects of interest comprises injecting a further liquid into the microfluidic flow of the prepared liquid sample in the routing module at a second pressure, and wherein the controlling comprise controlling the second pressure, page 26-27, two inlet for a further liquid, each pump consists of pressure source, flow meter, a hydrodynamic resistor and a control system.; Claim 6: wherein the forwarding of the liquid sample comprises injecting an auxiliary flow of a yet further liquid into the microfluidic flow in between the at least one outlet of the preparation module and the at least one inlet of the routing module at a third pressure, page 25-27, and wherein the controlling comprises adjusting the third pressure, page 26-30, and wherein the controlling comprises adjusting the third pressure by taking the deviation of the flow rate from the predetermined target value into account, page 26-30.; Claim 7: wherein the method of claim 1,wherein the forwarding of the liquid sample from the at least one outlet of the preparation module into the at least one inlet of the routing module comprises coupling the microfluidic flow between the at least one outlet of the preparation module and the at least one inlet of the routing module by a flow resistor having a flow resistance to passively resist against flow resistance variations of the preparation module or routing module, Claim 8: wherein the method of 
Applicant’s invention is drawn towards a device, a microfluidic routing device.  
Regarding Claim 9, the reference FOURAS discloses a microfluidic routing device for preparing a microfluidic flow of a fluid having objects of interest immersed therein and for routing the objects of interest in the microfluidic flow, abstract, the device comprising: a sample preparation module adapted for preparing a liquid sample in microfluidic flow comprising the objects of interest for processing, Figure 1a, 8a, the sample preparation module comprising at least one microfluidic channel, Figure 1a, 8a, page 25-26 and 29, flow of cell flows from inlet to outlets through channels/cross-slot micro channel, for transporting the liquid sample, that connects at least one inlet of the sample preparation module to at least one outlet of the sample preparation module, Figure 1a, page 25-26, inlets 102/104 and outlets 106/108; 63a routing module for diverting the objects of interest from the microfluidic flow of the prepared liquid sample, Figure 1a, outlets 106/108 and cross intersection; a microfluidic connection for interconnecting the sample preparation module and the routing module such as to forward the prepared liquid sample in sample preparation module into at least one inlet of the routing module, Figure 1a, 8a, wherein the sample preparation module and the routing module the microfluidic connection is adapted for sensing a flow characteristic of the liquid sample, Figure 1a, first and second imaging device 110/112, page 25-26, in microfluidic flow such as to control at least one flow control element taking the sensed flow characteristic into account by a closed- loop flow control to compensate for a deviation of the sensed flow characteristic from a predetermined target value of the flow characteristic, page 27.
Additional Disclosures Included are: Claim 10: wherein the microfluidic routing device of claim 9, wherein the routing module comprises an actuating element for diverting a detected object of interest away from a main component of the microfluidic flow in response to a routing signal, page 25 and 27.; Claim 11: wherein the microfluidic routing device of claim 9 , wherein the microfluidic connection comprises a flow resistor, Figure 1a, valve, page 25-26, having a flow resistance and being adapted for passively buffering against variations in a flow rate of the prepared liquid sample in microfluidic flow at the at least one outlet of the sample preparation module, page 27.; Claim 12: wherein the microfluidic routing device of claim 9, comprising an inlet junction for the routing module, Figure 1a, inlets 102/104, the inlet junction being adapted for injecting an auxiliary flow of a liquid into the microfluidic flow in between the at least one outlet of the sample preparation module and the at least one inlet of the routing module, page 25-27.; Claim 13: wherein the microfluidic router system, Figure 1a, 8a, comprising the microfluidic routing device in accordance with claim 9, see Rejection of Claim 9, and an instrumentation device, page 19, computing device, computer program, wherein the microfluidic router system comprises at least one sensor for sensing the flow characteristic of the liquid sample in microfluidic flow in the sample preparation module and/or in the routing module and/or in the microfluidic connection, Claim 14: wherein the microfluidic router system of claim 13, wherein the controller is adapted for adjusting the first pressure or the third pressure by taking a deviation of a flow rate indicative of the flow into or through the routing module from the predetermined target value into account, page 29-30, controller controls pumps to change flow rate to a certain flow rate configuration, page 25-27.; Claim 15: wherein disclosed is a diagnostic device comprising a microfluidic routing device in accordance with claim 9, Figure 8a.; and Claim 16: wherein disclosed is a diagnostic device comprising a microfluidic router system in accordance with claim 13, Figure 8a.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797